UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1780


JESSICA   SUSSETTE   ILLESCAS-DIAZ,   a/k/a   Yesica      Suset
Illescas-Dias, a/k/a Jessica Sussette Illescas Dias,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 28, 2011              Decided:   March 21, 2011


Before KING, SHEDD, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Linda A. Dominguez, L.A. DOMINGUEZ LAW, LLC, Baltimore,
Maryland, for Petitioner. Tony West, Assistant Attorney General,
John S. Hogan, Senior Litigation Counsel, Rosanne M. Perry,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jessica Sussette Illescas-Diaz, a native and citizen

of Guatemala, petitions for review of an order of the Board of

Immigration Appeals affirming the Immigration Judge’s denial of

her applications for relief from removal.

            Illescas-Diaz      challenges             the    determination        that   she

failed to establish eligibility for asylum.                         To obtain reversal

of   a   determination      denying    eligibility            for   relief,       an   alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”       INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).     We have reviewed the evidence of record and conclude

that Illescas-Diaz fails to show that the evidence compels a

contrary    result.         Having     failed           to    qualify       for     asylum,

Illescas-Diaz      cannot     meet    the        more       stringent      standard      for

withholding of removal.            Chen v. INS, 195 F.3d 198, 205 (4th

Cir. 1999); INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

            Accordingly,      we     deny       the    petition      for    review.       We

dispense    with    oral     argument       because          the    facts     and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        PETITION DENIED



                                            2